Citation Nr: 1417810	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  04-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for chronic venous insufficiency of the right lower extremity, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In an April 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for schizophrenia, denied service connection for posttraumatic stress disorder (PTSD), granted the Veteran service connection for a right hip scar, denied an initial rating in excess of 60 percent for chronic venous insufficiency of the right lower extremity, and granted an earlier effective date of October 17, 2002, for the grant of service connection for chronic venous insufficiency of the right lower extremity.  The Veteran appealed only the part of the Board's decision that dealt with entitlement to an initial rating in excess of 60 percent for chronic venous insufficiency of the right lower extremity, to include on an extraschedular basis, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court set aside the part of the Board's April 2012 decision pertaining to an initial rating in excess of 60 percent for chronic venous insufficiency of the right lower extremity on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) and remanded the matter for further development and readjudication. 

The Board notes that in April 2012 the Board also remanded the issues of entitlement to service connection for schizophrenia, service connection for vascular/vein disorder of the left lower extremity (phlebitis), service connection for a brain disorder, service connection for a right hip disorder, a compensable rating for psychogenic gastrointestinal reaction (dementia), entitlement to a rating in excess of 10 percent for residual, injury, right thigh, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) for further development.  Those issues are not back before the Board at this time. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board also finds that, in light of points raised in the Court decision, and the Board's review of the claims file, further development of the claim on appeal is warranted.  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.   

In October 2013 the Court stated that though the Board addressed the Veteran's symptoms of his chronic venous insufficiency of the right lower extremity and how they related to the schedular rating criteria it did not address if the rating criteria reasonably described the Veteran's disability level and symptoms.  Specifically, the Court determined that the Board did not properly address the effects that the Veteran's chronic venous insufficiency of the right lower extremity had on his occupational capabilities and if any such effect is contemplated within the rating criteria.   

In light of the October 2013 Memorandum Decision, the Board finds that the Veteran should be given an opportunity to submit evidence, including objective evidence, showing that his service-connected chronic venous insufficiency of the right lower extremity results in interference with employment and/or frequent hospitalization.

The Board also finds that the claim for a higher rating for the service-connected chronic venous insufficiency of the right lower extremity should be referred to the Director of VA Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to submit evidence, including objective evidence, showing that his service-connected chronic venous insufficiency of the right lower extremity results in interference with employment and/or frequent hospitalization.

2.  Refer the Veteran's chronic venous insufficiency of the right lower extremity to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

3.  The RO should then readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



